DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to applicant’s arguments dated September 26, 2022. Applicant's arguments and amendments have been considered with the results that follow: 
Claims 4-6 are cancelled based on Applicant’s previous amendments.
Claims 1 and 7 are amended based on Applicant’s amendments. 
Claim 7 is new based on Applicant’s amendments.
Claims 1 and 7 are objected too based on Applicant’s amendments.
THIS ACTION IS MADE FINAL.  

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
Claim 1, line 7: “leaning” is misspelled, should be “learning”. 
Claim 7, line: 7: “leaning” is misspelled, should be “learning”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

Claims 1 through 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nagarajan  (US 10981272 B1).


In regards to claim 1, Nagarajan discloses a learning device comprising (Fig. 1): 
storage that stores therein a first learning model  and a second learning model ([col. 13, ln. 11-15]: “The robot 110 may alter or replace the previous neural network grasp model stored locally on the robot 110 to instead store the updated model received from the server system 120. Using the updated grasp model, each of the robots 110 can integrate improvements learned”); and 
a first learning section configured to cause the first learning model to learn first training data that includes captured image data and first characteristic data ([col. 14, ln. 56-col. 16, ln.  5]: “based on the sensor data 260, the robot 210 may identify an object 215 in its surrounding that it will attempt to grasp… by analyzing 2D image data captured by one or more video cameras on the robot 210… sensor data 260 collected by sensors 213 on the robot 210 may be input to a classification module 272… The classification module 272 processes the input sensor data 260 to identify and classify the object 215 that the robot 210 will grasp. For example, one or more raw or processed images captured by a camera 213 of the robot 210 may be input to a classification module 272, which then detects the object 215 in the one or more images and categorizes the object into a known classification. The classification may be categories of objects known to the robot 210… may indicate the contours of the object 215 in 2D space and may provide the robot 210 information regarding the size and dimensions of the object 215. In some implementations, the image sensor data 260 may be combined with depth data to determine the size and shape of the object 215 in three dimensions… some or all of the functions completed by the classification module 272 may be implemented as neural networks… In example 200, the classification module 272 accepts as input sensor data 260 that includes images of the surroundings of the robot 210, identifies the nearby object 215, and determines that the object 215 is classified as a “cup.” Based on the classification of the object 215 and the pose of the object 215, the robot 210 may use a neural network grasp model 276 to determine grasp parameters for grasping the object 215. For example, based on the classification of the object 215 (e.g., the object type), sensor data describing observed characteristics of the object 215, and the pose of the object 215, the grasp model 276 can output data indicating a bounding region on an image representing an area where the robotic hand 212 of the robot 210 should contact the object” where classification module reads on first learning section, and neural network grasp model (which is based on classification module data) reads on first learning model), and input sensor data reads on first training data, and determining the size and shape of the object based off sensor data reads on first characteristic data), the captured image data corresponding to data to be input to the learning model ([col. 14, ln. 56-col. 16, ln.  5]:  “the image sensor data 260 may be combined with depth data to determine the size and shape of the object 215 in three dimensions… some or all of the functions completed by the classification module 272 may be implemented as neural networks… In example 200, the classification module 272 accepts as input sensor data 260 that includes images of the surroundings of the robot 210, identifies the nearby object 215, and determines that the object 215 is classified as a “cup.” Based on the classification of the object 215 and the pose of the object 215, the robot 210 may use a neural network grasp model 276 to determine grasp parameters for grasping the object” where a grasp model to determine parameters reads on learning model), the first characteristic data 10corresponding to data to be output from the first learning model ([col. 5, ln. 31-43]: “the grasp model may include a neural network that has been trained to output grasp parameters… collect the data and use it to improve the performance of the grasp model” where grasp parameters/collecting data reads on first characteristic data and improving the performance based on collected data reads on learning model); and
a second learning section configured to cause the second learning model to learn second training data ([col. 16, ln. 25-45]: “the grasp parameters may be routed to a control module 278 that determines and executes the motor commands necessary to cause the robotic hand 212 to execute the grasp… In some implementations, the control module 278 may receive input from one or more sensors 213 during the grasp. For example, the control module 278 may receive data from a force sensor on a finger of the robotic hand 212 throughout the duration of the grasping action. The control module 278 may use the sensor data to adjust the commands sent to the robotic hand 212 to execute the grasp. For example, the control module 278 may command the fingers of the robotic hand 212 to close around the object 215 until a force sensor on a finger of the robotic hand 212 registers a certain target level of force, at which point the control module 278 may determine that the robotic hand 212 has a stable grip on the object 215 and it may cease closing the fingers”; also see [col. 10; ln. 27-44]: “enable the server system 120 to use reinforcement learning to emphasize model behavior that results in successful grasps, while improving the model to avoid unsuccessful grasps” where executing the grasp reads on second learning section, and model of the grasp reads on second learning model, and sensor data to adjust the grasp reads on second training data) that includes captured image data ([col. 11, ln. 5-12]: “the server system 120 can track the position of the target object relative to the robotic hand across a sequence of images, to determine whether the target object moves with the robotic hand in a stable manner after the grasp attempt) that includes second characteristic data and gripping force data ([col. 16, ln. 39-45]: “the control module 278 may command the fingers of the robotic hand 212 to close around the object 215 until a force sensor on a finger of the robotic hand 212 registers a certain target level of force, at which point the control module 278 may determine that the robotic hand 212 has a stable grip on the object 215 and it may cease closing the fingers”), the second characteristic data corresponding to data to be input to the second learning model, the gripping force data corresponding to data to be output from the second learning model ([col. 5, ln. 31-43]: “the grasp model may include a neural network that has been trained to output grasp parameters… the robot 110 may not apply sufficient pressure to achieve a firm grip, causing the object to drop, or the robot 110 may apply too much pressure, causing the object to deform. Robots 110 may send data describing grasp attempts and their outcomes to the server system 120, which can collect the data and use it to improve the performance of the grasp model” where “grasp parameters” reads on gripping force data and improving the performance based on collected data reads on learning model),  wherein           the captured image data is data generated by capturing an image of a work that is a target to be gripped by a robotic device ([col. 11, ln. 5-12]: “using a series of images for a grasp attempt… the server system 120 can track the position of the target object relative to the robotic hand across a sequence of images, to determine whether the target object moves with the robotic hand in a stable manner after the grasp attempt), 
the first characteristic data and the second characteristic data each indicate at least one of a material of the work, a shape of the work, surface roughness of the work ([col. 11, ln. 22-26]: “information 145 related to the object 115 or the class of objects to which object 115 belongs, such as a 3D model data for the object being grasped, a weight distribution for the object, a material composition of the object, or other data”; also see: [col. 15, ln. 17-29]: “the contours of the object 215 in 2D space and may provide the robot 210 information regarding the size and dimensions of the object 215. In some implementations, the image sensor data 260 may be combined with depth data to determine the size and shape of the object 215 in three dimensions. For example, the sensor data 260 may include image data from multiple angles that may be processed to determine the depth of various parts of the object 215, or the sensor data may include LIDAR data or other data that provides a measurement of the depth of the object 215. In some implementations, some or all of the functions completed by the classification module 272 may be implemented as neural networks”), and
the gripping force data is data indicating a gripping force of the robotic device when gripping the work ([col. 16, ln. 39-45]: “the control module 278 may command the fingers of the robotic hand 212 to close around the object 215 until a force sensor on a finger of the robotic hand 212 registers a certain target level of force, at which point the control module 278 may determine that the robotic hand 212 has a stable grip on the object 215 and it may cease closing the fingers” where “registers a certain target level of force” reads on gripping force data).  

In regards to claim 2, Nagarajan discloses the learning device(Fig. 1) according to claim 1, wherein 
the gripping force data indicates a change over time in the gripping force ([col. 5, ln. 31-43]: “the grasp model may include a neural network that has been trained to output grasp parameters… the robot 110 may not apply sufficient pressure to achieve a firm grip, causing the object to drop, or the robot 110 may apply too much pressure, causing the object to deform. Robots 110 may send data describing grasp attempts and their outcomes to the server system 120, which can collect the data and use it to improve the performance of the grasp model” where “grasp parameters” reads on gripping force data and different “grasp attempts and their outcomes” reads on change over time).  

In regards to claim 3, Nagarajan discloses the learning device (Fig. 1) according to claim 2, wherein 
20the gripping force indicates a change over time until the gripping force increases from an initial value and then becomes almost constant ([Fig. 2: “Grasp Attempt Sensor Data”; col. 5, ln. 31-43]: “the grasp model may include a neural network that has been trained to output grasp parameters… the robot 110 may not apply sufficient pressure to achieve a firm grip, causing the object to drop, or the robot 110 may apply too much pressure, causing the object to deform. Robots 110 may send data describing grasp attempts and their outcomes to the server system 120, which can collect the data and use it to improve the performance of the grasp model” where “grasp attempts and their outcomes” reads on change over time and changing too less pressure to too much pressure reads on gripping force increasing. Furthermore, Fig. 2 discloses force increases from an initial value and then becomes constant).  

Claim 7 corresponds in scope to claim 1 and is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered in view of the amendments to independent claims 1 and 7, but are not persuasive. Applicant argues that the cited art of record only teaches or reasonably suggest that grasp parameters for grasp control only includes the failed grasp attempts which are collected and used for training of the grasp model but no other parameters are used for training the grasp model. However, Nagarajan (US 10981272 B1) discloses that the classification module encompasses: a first learning section, first learning model, first training data and first characteristic data which is all taken place prior to the second section which is executing the grasp. The art explicitly discloses in [col. 14, ln. 56-col. 16, ln.  5]): the classification module reads on first learning section, and neural network grasp model (which is based on classification module data) reads on first learning model, and input sensor data reads on first training data, and determining the size and shape of the object based off sensor data reads on first characteristic data. Furthermore, the art explicitly discloses in [col. 16, ln. 25-45]: executing the grasp reads on second learning section, and model of the grasp reads on second learning model, and sensor data to adjust the grasp reads on second training data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fu (US Pub. No. 2014/0336542) discloses a limb rehabilitation and training system with a robotic arm.  Robertson (US Pub. No. 2011/0213197) discloses a method of providing therapy to a patient using a virtual environment that is affected by a manipulating a control.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664